Name: 85/188/EEC: Commission Decision of 28 February 1985 amending Commission Decision 82/62/EEC of 18 December 1981 authorizing the United Kingdom to grant exemptions from Council Regulation (EEC) No 543/69 on the harmonization of certain social legislation relating to road transport (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  social affairs;  land transport;  sources and branches of the law
 Date Published: 1985-03-14

 Avis juridique important|31985D018885/188/EEC: Commission Decision of 28 February 1985 amending Commission Decision 82/62/EEC of 18 December 1981 authorizing the United Kingdom to grant exemptions from Council Regulation (EEC) No 543/69 on the harmonization of certain social legislation relating to road transport (Only the English text is authentic) Official Journal L 073 , 14/03/1985 P. 0030 - 0030*****COMMISSION DECISION of 28 February 1985 amending Commission Decision 82/62/EEC of 18 December 1981 authorizing the United Kingdom to grant exemptions from Council Regulation (EEC) No 543/69 on the harmonization of certain social legislation relating to road transport (Only the English text is authentic) (85/188/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 543/69 of 25 March 1969 on the harmonization of certain social legislation relating to road transport, as amended (1), Whereas in Decision 82/62/EEC of 18 December 1981 (2) the Commission, after examination of the particular circumstances of the United Kingdom milk industry, authorized derogations from the aforementioned Regulation for certain milk transport, including a temporary derogation for the transport of untreated milk between reload points and dairies until 31 December 1984; Whereas by letter of 3 October 1984 the United Kingdom Government requested that this temporary derogation be extended until 31 December 1985; Whereas, in view of the present re-examination of certain provisions of the Regulation, it is reasonable to extend this derogation until 31 December 1985, HAS ADOPTED THIS DECISION: Article 1 Commission Decision 82/62/EEC of 18 December 1981 is hereby amended as follows: In Article 2, '31 December 1985' is substituted for '31 December 1984'. Article 2 This Decision is addressed to the United Kingdom Government. Done at Brussels, 28 February 1985. For the Commission Stanley CLINTON DAVIS Member of the Commission (1) OJ No L 77, 29. 3. 1969, p. 49 (for codified version see OJ No C 73, 17. 3. 1979, p. 1). (2) OJ No L 29, 6. 2. 1982, p. 15.